Order entered September 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01066-CR

                           KRISTIE LYN HERMES, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-81667-2013

                                         ORDER
       We GRANT Official Court Reporter Susan Maienschein’s September 17, 2014 request

for an extension of time to file the reporter’s record. The reporter’s record shall be due on

October 24, 2014.


                                                    /s/   LANA MYERS
                                                          JUSTICE